This suit was commenced in the justice court for Oklahoma City, by defendant in error, Samuel Hoover, as plaintiff in that court, to recover $195 for personal injuries alleged to have been sustained by said Hoover while in the employ of plaintiff in error, Sulzberger   Sons Company, which was defendant below, alleging that the injuries sustained were caused by the negligence of the defendant Sulzberger   Sons Company, his employer. The defendant filed no pleadings in the justice court. The cause was tried and judgment rendered for plaintiff for the amount sued for. An appeal was taken to the county court of Oklahoma county. The defendant filed a motion to require the plaintiff to make his petition more definite and certain, which was overruled. Without further pleadings the cause was tried to a jury, which found for the plaintiff for $195, and on their verdict judgment was rendered, from which judgment the defendant appeals to this court. There are several assignments of error, which we will notice in the order that they are presented in the brief of the plaintiff in error.
1. The first is:
"That the court erred in overruling the motion of the plaintiff in error to require the defendant in error to make his bill of particulars more definite and certain."
The contention under this assignment is that the bill of particulars was so indefinite as not to apprise the defendant below of the particular facts of negligence complained of, and enable it to properly prepare its defense. It must be admitted that the pleadings are very meager, and had the action originated in a court of record and been governed by their procedure there probably would have been some merit in this contention. But this case originated in the jurisdiction of the justice of the peace, and this court held, in Brewer   Stannardv. Black, 5 Okla. 57, 47 P. 1089, that:
"The same degree of particularity in pleadings is not *Page 794 
required in actions before a justice of the peace that is required in other courts. It is sufficient if the bill of particulars states, in a plain and direct manner, the facts constituting the cause of action or the claim to be set off; and the pleading that is sufficient in a justice's court is sufficient in the district court, where the cause is triedde novo upon an appeal."
And this doctrine is reaffirmed in Garvin v. Harrell,27 Okla. 373, 113 P. 186, 35 L.R.A. (N.S.) 862, Ann. Cas. 1912B, 744. There was no demurrer filed to the bill of particulars in either court, and it is admitted that the bill of particulars does state a cause of action. The plaintiff in error did not file its motion to make more definite and certain until the cause reached the county court, and after it was tried in the justice court. From the transcript of the justice of the peace it appears that the same witnesses that testified in the county court in behalf of the plaintiff in error were used and testified in his behalf in the justice court, and there is no claim that the plaintiff in error was surprised by their testimony in the county court, or that it differed from that given by them in the justice court, or that the cause was tried on a different theory in the county court to that in the justice court. We cannot see that the plaintiff in error was prejudiced or prevented from preparing its defense by the ruling of the court complained of.
2. The assignment of error in overruling the motion for a new trial, and overruling the demurrer to the evidence, and in rendering judgment in favor of the plaintiff below, are all based upon the insufficiency of the evidence to entitle the plaintiff below to recover, and are discussed under one head in plaintiff in error's brief, and will be so considered by us. Under the law it is the duty of an employer to furnish his employees with competent fellow servants, and a sufficient number, to properly do the work, and if this is not done, and an injury results to an employee by reason of this negligence of the employer, he is liable to the injured employee. Then the question *Page 795 
is whether, under this rule of law and the facts in this case, the plaintiff in error is liable for the injury admitted to have been sustained by the defendant in error.
The evidence in this case was submitted to a jury, under instructions which are not complained of, and the jury found for the defendant in error; but the plaintiff in error insists that there is no evidence to establish a causal connection between the failure of the plaintiff in error to furnish a sufficient number of fellow servants and the injury of the defendant in error, and that for that reason its demurrer to the evidence should have been sustained, and the jury instructed to return a verdict in its favor. In this we cannot agree with counsel. The evidence shows that the injury was sustained in the construction of a storm sewer; that it was the duty of the defendant in error under his employment to remain in the trench in which the sewer pipes were being laid, and with the assistance of another person place them in position in the trench and cement them together; that to do the work properly it required two men to remain on the outside of the ditch and lower the pipes into the ditch, by means of a rope, the pipes being 18 inches in diameter and 36 inches long, and the trench at this point 7 feet deep; that on the date of the injury defendant in error had only one helper, and requested both the foreman and the superintendent of plaintiff in error to furnish additional help. They did not do so, but insisted on defendant in error going on with the one man and doing the best he could. He attempted to comply with this request. He and his helper tried to lower the pipes by means of the rope, but found that they could not successfully do so. Then they rolled the pipes near the edge of the ditch, and the defendant in error would then stand in the ditch and reach up and take hold of the pipes, and by the assistance of his helper let them down into the trench; and in performing this labor in this way one of these pieces of pipe fell upon the ends of his fingers, and according to the evidence almost *Page 796 
mashed them off. This testimony is not contradicted; the plaintiff in error offered no evidence whatever.
In Petroleum Iron Co. v. Wantland, 28 Okla. 481,114 P. 717, this court held that:
"Where there is any doubt as to which of several probable causes produced the injury, the cause of the injury is properly a question for the jury."
And if it be true, as intimated by plaintiff in error, that this might have been a mere accident, that might have occurred under any circumstances, then it was proper to submit the question to the jury under proper instructions, and let them determine from the evidence whether it was a mere accident that might have occurred under any circumstances, or whether it was due to the negligence of the plaintiff in error in not furnishing sufficient help to properly do the work.
In Hartvig v. N.P.L. Co., 19 Or. 522, 25 P. 358, the court, in a case involving the same question as the one at bar, in the syllabus says:
"It is not for the court to speculate upon the facts, but to submit them to the jury, if they tend to support the cause of action."
That the facts in this case do tend to support the cause of action we think there is no doubt, and if the plaintiff in error could have thrown light on the cause of the injury, and it was not the one which the evidence of the defendant in error tended to establish, it did not attempt to do so. St. L.   S.F.Ry. v. Rushing et al., 31 Okla. 231, 120 P. 973.
The only other error complained of is the admission of incompetent testimony; and the question and answer to which objection is urged are the following: *Page 797 
"Q. If you had had two laborers, then would you have had — would it have been necessary for you to have handled that pipe in that manner? A. No, sir; it would not have been necessary to have handled it in that manner at all."
This question was objected to on the ground that it called for a conclusion of the witness. We think, taken in connection with the other evidence, it is an obvious fact that, if the witness had had two men to have handled the pipes down to him, it would not have been necessary to have handled them in the manner he did. The question is not, If he had had two laborers there, would he have handled it in the manner he did? That would doubtless have called for a conclusion; but to ask, Would it have been necessary to have handled it in that manner, if he had had two laborers? is a different question.
But we do not think the plaintiff in error was prejudiced by the question and answer, even if it was a conclusion; for as above stated, it is so obvious that, if he had had two men to have handed the pipe to him, it would not have been necessary for him to have reached up to the top of the trench and taken hold of the pipe and let it down into the trench, that that fact would have been apparent, without the evidence elicited by the question and answer complained of.
Finding no prejudicial error in the record, we recommend the judgment of the lower court be affirmed.
By the Court: It is so ordered.
                          On Rehearing.